Citation Nr: 1624052	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  13-17 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and T. Dupree


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active naval service from April 1955 to April 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In connection with this appeal, the Veteran and T. Dupree testified at a hearing before the undersigned Acting Veterans Law Judge in May 2014.  A transcript of that hearing is of record.

In September 2014, the Board, in pertinent part, denied the Veteran's claim for service connection for a low back disability, which he appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2015, pursuant to a Joint Motion for Remand (JMR), the Court issued an order that vacated the Board decision and remanded the claim for compliance with the JMR.

The Board has reviewed the Veteran's claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a back disability from lifting patients out of beds in Bethesda Naval Hospital and later going through a training course where he had to carry Marines on his shoulders.   He contends that shortly after these exertions he began to notice pain in his lower back which occurred when lifting and that he has had back pain since service.  An August 1994 chest x-ray shows that the Veteran has a diagnosis of spondylosis of the thoracic spine.  At the May 2014 Board hearing, the Veteran testified that while he hurt his back during active service, he never sought treatment.  He also testified that his back pain worsened and that he has been diagnosed with spine arthritis.  Consistent with the parties contentions in the JMR, the Board finds that a remand is warranted to afford the Veteran a VA examination to determine the etiology of any diagnosed back disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any diagnosed back disability, to include spondylosis of the thoracic spine.  The examiner must review the claims file and that review should be noted in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions. All necessary tests and studies should be accomplished. 

The examiner should provide an opinion as to whether is it at least as likely as not (50 percent probability or greater) that any diagnosed back disability, to include spondylosis of the thoracic spine, first manifested in service, within a year after discharge, or is otherwise related to active service.  In providing this opinion, the examiner should consider the Veteran's statements regarding onset and symptoms in service and his statements of continuous back symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  If it is determined that there is another likely etiology for any diagnosed back disability, that should be stated.  All opinions should be supported by a clear rationale.

2.  Then readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




